1LOVE, J.,
dissenting with reasons.
I respectfully dissent. The majority concludes that the inevitable discovery doctrine is applicable and that the judge may have forgotten the officer’s statement regarding the fact he would have searched the entire house.
It is clear from my review of the discourse between the judge and the attorneys, as well as the trial court’s ruling, the judge believed the only reason the police officer found the drugs was because of the defendant’s statement, which was obtained without a proper Miranda. Implicit in the judge’s finding is a belief that the officer would not have searched the ceiling without the statement. Therefore, he found the inevitable discovery doctrine was inapplicable.
The state presented nothing which indicates that the trial court committed manifest error in its finding. Therefore, I would deny the writ and suppress the evidence.